Citation Nr: 0336095	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  03-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
macular degeneration.


REPRESENTATION

Appellant represented by:	Peter Link, Blinded Veterans 
Association


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1946 to June 
1947 and from August 1948 to February 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which found that new and material evidence 
had not been submitted sufficient to reopen a claim of 
entitlement to service connection for defective vision.


REMAND

A preliminary review of the record reveals the matter is not 
ripe for appellate disposition.  The veteran contends that he 
incurred macular degeneration in service.  Alternatively, he 
contends that his periods of active duty service aggravated a 
pre-existing condition of macular degeneration.  The RO 
previously denied claims of entitlement to service connection 
for infantile degeneration of the macular and amblyopia in 
rating decisions dated in July 1947 and December 1957 
respectively. The veteran filed a claim to reopen in 
September 1998.  The issue on appeal is whether the veteran 
has submitted new and material evidence to reopen a claim of 
entitlement to service connection for macular degeneration.

On November 9, 2000 the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
2002).  The VCAA revises VA's obligations in two significant 
ways.  First, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate his or her claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. See VAOPGCPREC 7-2003 (November 19, 2003).  Pertinent 
to the issue currently on appeal, however, the VCAA appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).  Once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  However, the regulations governing reopening 
of previously and finally denied claims were revised 
effective the date of publication on August 29, 2001.  These 
regulations redefine new and material evidence and the duty 
to assist in applications to reopen previously and finally 
denied claims.  As the instant claim to reopen was filed 
prior to August 29, 2001, the revised regulations specific to 
such claims are inapplicable to the instant appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  
The notice provisions found in the VCAA are therefore 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.   The Board 
finds that while the regulations pertinent to new and 
material evidence were provided in the December 2002 
statement of the case (SOC), the veteran was not notified of 
any information or medical and lay evidence necessary to 
substantiate his claim prior to adjudication in April 2002. 
38 C.F.R. § 3.159(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These provisions allowed 
the Board to take corrective action to provide notice of the 
VCAA where there was none, as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The Board no longer has authority to attempt 
to cure VCAA deficiencies.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The result is that 
a remand is necessary to notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the new and material claim, what evidence VA will 
develop, and what evidence the veteran must furnish.  See 
Quartuccio, supra.   



Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the new and material 
claim, what evidence VA will develop, and 
what evidence the veteran must furnish. 
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation,       
38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which 
evidence, if any, will be obtained by the 
claimant and which evidence, if any, will 
be retrieved by the Secretary.").  

2.  Thereafter, whether or not the 
veteran submitted new and material 
evidence to reopen a claim of entitlement 
to service connection for macular 
degeneration, should be readjudicated.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




